                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                                Case No. 5:21-cv-00257-BO


 DAVID MCCOY,                                  )
                                               )
                    Plaintiff                  )
                                               )            ORDER
              v.                               )
                                               )
 YAMAHA MOTOR CORPORATION                      )
 USA,                                          )
                                               )
                    Defendant                  )

      This matter is before the Court on the Joint Motion to Toll All Scheduling

Deadlines to Facilitate Settlement Agreed to in Principle. The Court has reviewed

the motion and the record in this matter and finds there is good cause to allow the

motion.

      It is therefore ORDERED that the Joint Motion to Toll All Scheduling

Deadlines to Facilitate Settlement Agreed to in Principle is allowed, and that all

scheduling deadlines be tolled for 15 days, including the deadlines set forth in the

Order for Discovery Plan (Doc. 16), to allow the parties to finalize the settlement

agreement.

       This _____ day of ________________, 2021.
Dated: August 31, 2021

                                         ______________________________________
                                         Robert T. Numbers, II
                                         _____________________________________
                                         United States Magistrate Judge
                                                The Hon. Terrence Boyle
                                                U.S. District Court Judge




          Case 5:21-cv-00257-BO Document 18 Filed 08/31/21 Page 1 of 1
